         Case 1:19-cv-00004-PEC Document 116 Filed 01/12/21 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

JUSTIN TAROVISKY, et al.,                     )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       No. 19-4C
                                              )       (Judge Campbell-Smith)
UNITED STATES OF AMERICA,                     )
                                              )       Collective Action
       Defendant.                             )
                                              )


     PLAINTIFFS’ CONSENT MOTION FOR LEAVE TO FILE CONSENT FORMS

       Pursuant to the Court’s November 18, 2020 Order (ECF No. 61), Plaintiffs move for leave

to file opt-in notices for additional individuals who have submitted consent forms since January

11, 2021. Plaintiffs’ counsel continue to receive consent forms on a rolling basis from individuals

wanting to join the case. Plaintiffs’ counsel endeavored to obtain consent forms by certain dates

in order to minimize the number of filings necessary. However, the statute of limitations has not

yet expired for the entirety of any claim stemming from the lapse in appropriations from December

22, 2018 through Janaury 25, 2019. Additionally, the statute of limitations could expire on

multiple days depending on when employees’ regularly scheduled paydays occurred for the Pay

Periods ending on December 22, 2018, January 5, 2019, and January 19, 2019—dates which can

vary by agency. Without official notice and a firm deadline, putative plaintiffs for whom the

statute of limitations has not passed for all claims have continued to complete forms to join the

case. Thus, Plaintiffs respectfully request leave to file additional consent forms as needed prior to

the expiration of the statute of limitations for pay violations occurring in the Pay Periods ending

on December 22, 2018, January 5, 2019, January 19, 2019.




                                                  1
         Case 1:19-cv-00004-PEC Document 116 Filed 01/12/21 Page 2 of 3




       Counsel for the Plaintiffs conferred with the Government about this motion, which

provided the following position consenting to the Plaintiffs’ motion:

       The United States does not object to plaintiffs filing additional consent to join forms
       before the expiration of the statute of limitations, as previously contemplated by the
       Court. The United States reserves, however, the right to object to the adequacy and
       nature of the forms if necessary as it has previously in other cases, see Arnold, No.
       19-59C, Dkt. No. 73, with the similar understanding that we do not object to
       plaintiffs curing any defects, if the Court determines that any exist, after the
       expiration of the statute of limitations runs.




                                              Respectfully submitted,

                                               s/ Heidi R. Burakiewicz
                                              HEIDI R. BURAKIEWICZ
                                              Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                              818 Connecticut Avenue NW, Suite 1000
                                              Washington, DC 20006
                                              (202) 331-9260 (phone)
                                              (877) 219-7127 (fax)
                                              hburakiewicz@kcnlaw.com

                                              Counsel of Record for the Plaintiffs


                                              Judith Galat
                                              Assistant General Counsel
                                              American Federation of Government Employees
                                              80 F Street, NW
                                              Washington, DC 20001
                                              (202) 639-6424 (phone)
                                              (202) 639-6441 (fax)
                                              galatj@afge.org

                                              Of Counsel for the Plaintiffs

Date: January 12, 2021




                                                 2
         Case 1:19-cv-00004-PEC Document 116 Filed 01/12/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on the date below, I electronically filed the foregoing with the Clerk
of the Court for the United States Court of Federal Claims by using the CM/ECF system. I also
certify that the foregoing document is being served on Defendant’s counsel of record and that
service will be accomplished by the CM/ECF system.

                                                     Respectfully,


                                                     s/ Heidi R. Burakiewicz
                                                     Heidi R. Burakiewicz


Date: January 12, 2021




                                                 3
